SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW
555 1278 STREET, SUITE 1725
CAKLAND, CA 94607
TEL: (510) 891-9800

(SD oN OR Ow BR ORONO

NN NM BR NR NR NO ND BRD ODD ea
Se s OH OF & WW NM BH Oo OD lUmeULUlUlUN Ul rNllCUCUUlULWLa UD OUR lw

 

 

Case 3:17-cv-05840-WHO Document 89-6 Filed 05/01/19 Page 1 of 4

Scott Edward Cole, Esq. (S.B. #160744)
Andrew Daniel Weaver, Esq. (S.B. #318935)
SCOTT COLE & ASSOCIATES, APC
555 12" Street, Suite 1725

Oakland, California 94607

Telephone: (510) 891-9800

Facsimile: (510) 891-7030

Email; scole@scalaw.com

Email: aweaver@scalaw.com

Web: www.scalaw.com

Attomeys for Plaintiff Keith Tyner
and the Putative Classes

(Additional counsel appearing on next page)

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

PERRY WADLER, GERALD SPRINGER,
TROY WILLIS, KEITH TYNER, ARMEN
ABGARYAN and RAY PAIVA, individually
and. on behalf of all others similarly situated,

Plaintiffs,
VS.

CUSTARD INSURANCE ADJUSTERS,
INC.,

Defendants

 

 

 

Case No.: 3:17-cv-05840-WHO
Case No.: 3:18-cv-02768-WHO
Case No.: 3:18-cv-05487-WHO
Case No.: 3:18-cv-04670-WHO

CLASS ACTION

[Assigned for all purposes to the
Honorable William H. Orrick ITT]

[PROPOSED] ORDER GRANTING
PLAINTIFFS’ MOTION ATTORNEYS’
FEES AND EXPENSES

Date: July 17, 2019
Time: 2:00 PM
Crtrm: 12

 

[PROPOSED] ORDER RE: MOTION FOR ATTORNEYS’ FEES AND EXPENSES

 

 
ATTORNEYS AT LAW
555 127TH STREET, SUITE 1725

SCOTT COLE & ASSOCIATES, APC

TEL: {510) 892-9800

OAKLAND, CA 94607

Co CO as DB OF SP WH NS

NB BO BR BD ND RD RD RD OND ee
eo SJ DBD WF Fe BH HY So CO mel SURO rll lL ULL lL Rl lL

 

 

Case 3:17-cv-05840-WHO Document 89-6 Filed 05/01/19

Greg K. Hafif, Esq. (S.B. #149515)

Michael G. Dawson, Esq. (S.B. #150385)

LAW OFFICES OF HERBERT HAFIF, P.C.
269 West Bonita Avenue

Claremont, California 91711

Telephone: (909) 624-1671

Facsimile: (909) 625-7772

Email: ghafif@bafificom

Email: mgdawson@hafif.com

Larry A. Sackey, Esq. (S.B. #54474)

LAW OFFICE OF LARRY A. SACKEY
11500 W. Olympic Blvd., Suite 550

Los Angeles, California 90064

Telephone: (310) 575-4444

Facsimile: (310) 575-4520

Email: lsackey@sackeylaw.com

Attorneys for Plaintiff Armen Abgaryan

Joshua D. Boxer, Esq. (8.B. #280126)
MATERN LAW GROUP, PC

1230 Rosecrans Avenue, Suite 200
Manhattan Beach, California. 90266
Telephone: (310) 531-1900

Facsimile: (310) 531-1901

Email: mmatern@maternlawgroup.com
Email: jboxer@maternlawgroup.com

Corey B. Bennett, Esq. (8.B. #267816)
MATERN LAW GROUP, PC

One Market Plaza, Spear Tower, Suite 3676
San Francisco, California 94105

Telephone: (415) 990-8390

Facsimile: (310) 531-1901

Email: cbennett@maternlawgroup.com

Attorneys for Plaintiffs Perry Wadler, Gerald Springer Jr.,
Troy Willis and Ray Paiva

Page 2 of 4

 

[PROPOSED] ORDER RE: MOTION FOR ATTORNEYS’ FEES AND EXPENSES

 

 
SCOTT COLE & ASSOCIATES, APC

ATTORNEYS AT LAW

555 1274 STREET, SUITE 1725,

OAKLAND, CA 94607

TEL: (510) 891-9800

oC fS Ss DH WH FB WD NS

BR 8M BS BD BD ORD OD OR OB ie
eo SN BH Ow SF WY NH SH Oo CO me SOO UL lUlUMR UU ULE UO

 

Case 3:17-cv-05840-WHO Document 89-6 Filed 05/01/19 Page 3 of 4

This matter, having come before The Honorable William Orrick of the United States
District Court of the Northern District of California, in the County of San Francisco, at 2:00 p.m.
on July 17, 2019, with Scott Cole & Associates, APC; Law Offices of Herbert Hafif, P.C.; Law
Office of Larry A. Sackey and Matern Law Group, P.C. appearing as counsel for Representative
Plaintiffs Perry Wadler, Gerald Springer, Troy Willis, Keith Tyner, Armen Abgaryan and Ray
Paiva, individually and on behaif of the Plaintiff class; and Gordon Rees Scully Mansukhani, LLP
appearing as counsel for Defendant Custard Insurance Adjusters, Inc. (“Defendant”). The Court,
having carefully considered the briefs, argument of counsel and all matters presented to the Court
and good cause appearing, hereby GRANTS Plaintiffs’ Motion for Attorneys’ Fees and Expenses.

FINDINGS
Based on the oral and written argument and evidence presented in connection with the

motion, the Court makes the following findings:

L. All terms used herein shall have the same meaning as defined in the Settlement
Agreement.
2, This Court has jurisdiction over the subject matter of this litigation pending before

the United States District Court of the Northern District of California, Case Nos. 3:17-CV-00253-
DMS-WVG, 3:17-cv-05840-WHO, 3:18-cv-02768-WHO, 3:18-cv-05487-WHO, 3:18-cv-04670-
WHO and the Settlement Classes.

Preliminary Approval of the Settlement

3. On March 12, 2019, the Court granted preliminary approval of a class-wide
settlement. At this same time, the Court approved certification of provisional Settlement Classes
(for settlement purposes only).

Attorneys’ Fees

4, The Agreement provides for an award of up to $810,000 to Class Counsel as
attorneys’ fees in this action, representing 33 1/3% of the Gross Settlement Fund, plus actual costs,
subject to the Court’s approval. Class Counsel requests an award of $15,000 as reimbursement for

litigation costs, and $810,000 for attorneys’ fees.

 

-3-
[PROPOSED] ORDER RE: MOTION FOR ATTORNEYS’ FEES/EXPENSES

 

 
ATTORNEYS AT LAW

SCOTT COLE & ASSOCIATES, APC
555 12TH STREET, SUITE 1725

TEL: (510) 892-9800

OAKLAND, CA 94607

Oo © NSN DB WH Be WY Ne

 

Case 3:17-cv-05840-WHO Document 89-6 Filed 05/01/19 Page 4 of 4

5. An award of $810,000 for attorneys’ fees and $15,000 for litigation costs is
reasonable, in light of the contingent nature of Class Counsel’s fee, the hours worked by Class
Counsel, and the results achieved by Class Counsel. The requested attorneys’ fees award represents
33 1/3% of the Gross Settlement Fund, which is reasonable, particularly in light of the significant

amount of uncompensated work Class Counsel anticipates post-final approval-of the settlement.

ORDERS
Based on the foregoing findings, and good cause appearing, IT IS HEREBY

ORDERED:
1. Class Counsel are awarded attorneys’ fees in the amount of $810,000.
2. Class Counsel are reimbursed litigation costs in the amount of $15,000.
3. Class Counsel shall not seek or obtain any other compensation or reimbursement

from Defendant, Plaintiffs, or members of the Settlement Classes.

IT IS SO ORDERED.

Dated:
By:

 

The Honorable William H. Orrick TI
Judge of the United States District Court

 

-4_
[PROPOSED] ORDER RE: MOTION FOR ATTORNEYS’ FEES/EXPENSES

 

 
